Citation Nr: 0914844	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to August 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
continued a noncompensable rating for the Veteran's bilateral 
hearing loss.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

In April 2009 written argument, the Veteran's representative 
requests that the case be remanded for additional VCAA notice 
and another VA examination.  

Regarding VCAA notice, the Veteran's representative invites 
attention to the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Vazquez-Flores v. Peake.  22 Vet. App. 37 
(2008), which outlines the notice that is necessary in a 
claim for an increased rating.  The Court held, in essence, 
that the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  

Here, the Veteran received notice via letter in May 2006, 
which did not include notice of the diagnostic code criteria 
for rating hearing loss disability (see no. (3) above).  
Consequently, the notice was defective.  While the 
representative expresses actual knowledge of the notice and 
rating criteria, it does not appear that this information was 
shared with the Veteran, and by seeking remand for notice the 
representative, in essence, alleges that the Veteran is 
prejudiced by the fact that notice was incomplete.  As the 
Board is unable to determine otherwise from the record (the 
Veteran appears unaware of what is needed to substantiate 
this claim), further notice is necessary. 

Regarding the request for another audiological evaluation, 
the representative, in essence, presents two reasons why 
another examination is necessary:  (1) The representative 
argues that the prior audiological evaluations (in June 2006 
and in March 2007) were deficient because the examiners did 
not report the results of all audiometry, some of which was 
more favorable to the Veteran; and (2) the representative 
suggests the most recent examination is now dated, and claims 
that the hearing loss disability has increased in severity 
since the Veteran was last examined.   

The Board notes that on audiological evaluations to assess 
hearing loss disability audiometry must be conducted in 
accordance with the regulatory guidelines in 38 C.F.R. 
§ 4.85.  The examiner is charged with certifying those 
findings that provide the best estimate of the Veteran's 
hearing acuity.  There is nothing in the regulations 
indicating that all findings, whether considered 
inconsistent, or unreliable, should be certified.  On review 
of the reports of June 2006 and March 2007 audiometry, the 
Board sees nothing to suggest that testing and findings were 
less than complete, inadequate, or in any way deficient.  
Consequently, for that alleged reason alone, another 
audiological examination would not be indicated.  However, 
VA's duty to assist the Veteran includes obtaining a 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Reexamination will be requested whenever VA 
determines that there is a need to verify the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if the evidence indicates that 
there has been a material change in a disability, or if the 
current rating may be incorrect. Id.  As the Veteran's 
representative has alleged that the disability has increased 
in severity since he was last examined, and the last 
examination was in March 2007 (approximately 25 months ago), 
another examination is needed to ascertain the current 
severity of the hearing loss.  See Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)); see also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (wherein the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).  

Notably, the Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), including that to 
substantiate such claim, he must provide 
(or ask the Secretary to obtain): (1) 
Evidence of a worsening of the condition 
and its impact on employment and daily 
life; (2) how disability ratings are 
assigned; (3) general notice of the 
possible criteria that could be applied 
for a higher rating for bilateral hearing 
loss under 38 C.F.R. §§ 4.85, 4.86, Code 
6100; and (4) examples of the types of 
medical and lay evidence the Veteran may 
submit to support the increased rating 
claim.  The Veteran must be afforded the 
opportunity to respond.  

2.  The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the current severity of his service-
connected bilateral hearing loss.  In 
conjunction with the scheduling of the 
examination, he should be advised of the 
provisions of 38 C.F.R. § 3.655.  The 
Veteran's claims file (to include this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should explain the rationale for 
any opinions given.  

3.  The RO should then re-adjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If the benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

